DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. 
Applicant argues: Applicant notes that “the hip joint is fluidically sealed by labrum which is attached to the perimeter of the acetabular cup and seals tightly around the base of the femoral head. The labrum/femoral head interface creates a vacuum seal within the hip joint which helps to hold the femoral head tightly within the acetabular cup. However, the labrum is not the only anatomical structure holding the femoral head in place within the acetabular cup, there are other tissues, i.e. a plurality of ligaments, ligamentum teres, fibrous capsule and other soft tissue. When the labral seal is compromised (broken) the femoral head is no longer being pulled into the acetabular cup by the suction effect of the labrum. However, other tissues hold the femoral head within the acetabular cup.  
Response: the office agrees with the Applicant that a plurality of soft tissues are involved in holding the femoral head relative to the acetabular cup. However, there is no supportive argument that any of the soft tissues mentioned connecting the femoral head to the acetabular cup, other than the labrum, creates the tight seal between the femoral head and the acetabular cup. Accordingly, a PHOSITA would understand that upon breaking the labrum seal, the femoral head may remain within the acetabular cup under no pulling force, and therefore a gap between the femoral head and the acetabular cup may be increased due to the loss of the pulling force. The office support this assertion in view of O’Neill, presented by the Applicant {page 13 of the 
Applicant argues: the displacement between the femoral head and acetabular cup resulting from breaking the labral seal, is not sufficient to receive a surgical tool.
Response: the office respectfully disagree and respectfully directs the Applicant to that Boudreault discloses that after the step of injecting fluid to break the seal, a distraction device (4012/4014) is advanced into the central compartment [¶109]. Accordingly, a PHOSITA considering the entirety of Boudreault’s reference would understand that Boudreault discloses breaking the seal and moving the femoral head away from the acetabular cup a distance sufficient to receive a surgical tool, i.e. distraction device 4012/4014, Fig.9H.
Applicant argues: In Boudreault, Fig. 9F, shows introducer 4010 being advanced past labrum L and into the central compartment, Fig.9H shows distraction device 4012/4014 being advanced into the central compartment. The space between the femoral head and the acetabular cup does not change. Thus, in Boudreault, the pressurized fluid is sufficient to break the labrum seal but not moving the femoral head from the acetabular cup.
Response: the office respectfully disagrees and is of the position that this argument contradicts with that relied on the teachings of O’Neill, which stated that “injecting fluid into the joint to break the seal results in 0.27 mm of displacement of the femoral head from the acetabular cup”.  Assuming that in Boudreault the pressurized fluid breaks the labrum seal but not move the femoral head from the acetabular cup, as argued by the Applicant but not supported by Boudreault, then why Boudreault does not skip the step of pressurizing fluid into the joint, since the tip of the introducer 4010 is capable of passing under the labrum and therefore may be capable of allowing the distraction device 4012/4014 to be advanced into the central .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).   
Claim(s) 52, 57 – 61, 70 – 72 and 76 – 78 is/are rejected under pre-AIA  35 U.S.C. 102(a)/(e) as being anticipated by Boudreault et al. (US Pub. 2009/0312807 A1).
Claims 52 and 76 – 78, Boudreault discloses a method for creating a space within an articulating joint surrounded by a capsule [Figs.9, Hip joint and capsule “C”], wherein the articulating joint comprises a central compartment in which a bone head having a convex articulating surface is rotatably received within a bone socket having a concave articulating surface [Fig.1, “CC”, wherein a convex femoral head is received within an acetabulum, para.99], and a peripheral compartment [“PC”] outside the central compartment being separated from the central compartment with a labrum [“L”], wherein the space is created in the central compartment between the articulating surfaces of the bone head and the bone socket [i.e. paras.108-109, distracting the hip joint], the method comprising:
Inserting an elongated hollow structure, being one of cannulated needle or catheter, through the capsule of the articulating joint and into the peripheral compartment of the articulating joint [paras.108-109, wherein catheter 4010 alone or in combination with 4006 is inserted through capsule and into the peripheral compartment, Fig.9F];
Introducing pressurized fluid through the elongated hollow structure and into the peripheral compartment of the articulating joint so as to pressurize the peripheral compartment [para.109, wherein fluid 4004 is injected into the joint space to help ease entry of fluid into the central compartment and break the vacuum seal];
Using an element to break the labral seal and enable the pressurized fluid to flow from the peripheral compartment into the central compartment to pressurize the central compartment, wherein the pressurized fluid flows into the space between the articulating surfaces of the bone head and the bone socket, such that the pressurized fluid directly contacts and bears against the articulating surfaces of the articulating joint to move the bone head away from the bone socket and create a space between articulating surfaces of the bone head and the bone socket, and 
Claims 57 – 61 and 70 – 72, Boudreault discloses the limitations of claim 52, as above, and further, Boudreault discloses (claim 57) advancing a balloon catheter having a balloon into the space created between the bone head and the bone socket and inflating the balloon so as to further displace the bone head from the bone socket [para.109, wherein balloon 4014 and 4012 (claim 58) applying external traction to a location remote from the joint so as to further displace the bone head from the bone socket [para.8, wherein force being applied to the foot, while pelvis is constrained by a post]; (claim 59) wherein external traction is applied to the leg [para.8, wherein the force is applied to the foot while the pelvis being constrained]; (claims 60 – 61) wherein the pressurized fluid comprises a liquid being saline [paras.108-109]; (claim 70) wherein the elongated hollow structure comprises a polymer [para.108]; (claim 71) wherein the space created between the bone head and the bone socket is sufficient to perform a therapeutic procedure [abstract]; (claim 72) wherein the elongated hollow structure is flexible [paras.31 and 108]. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 62 – 64, 69 and 73 – 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudreault et al. (US Pub. 2009/0312807 A1).
Claims 62 – 64, Boudreault discloses the limitations of claims 52 and 60, as above.
Boudreault does not explicitly disclose wherein the injected fluid being water or gas comprising air.
Boudreault teaches that other fluids may be used for dilation / distraction including gaseous fluids [para.102].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Boudreault, and select any of the alternative know fluid / 
Claim 69, Boudreault discloses the limitations of claim 52, as above.
Boudreault does not explicitly disclose wherein the elongated hollow structure comprises metal.
Boudreault teaches that the use of metal in construction enhances the stiffness of the device during insertion [para.109], and further discloses metal and polymer are alternative materials [para. 147].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct at least a portion of the elongate structure to have metal, being a material known in the art used for constructing surgical instruments, in order to enhance the stiffness of at least a portion of the elongated structure during insertion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 73 – 75, although, Boudreault does not show in the preferred method the use of a balloon catheter having a second balloon, Boudreault discloses in [para.150] that the various features of the embodiments disclosed herein may be combined or substituted with one another, 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of embodiments of Boudreault, and substitute the balloon catheter (3908) and the two balloons of different dimensions (3906a & 3906b) of the embodiment of [Figs.5] for the balloon catheter and balloon (4012 and 4014) of the embodiment of [Figs.9]. One would have been motivated to use two balloons of different dimensions instead of single balloon in order to facilitate in the placement of the balloons within the joint as desired, allow the user to apply a reasonable amount of pressure to the joint to facilitate distracting the joint to a desired distance, and form an unobstructed access to the joint [para.104].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL S HANNA/Primary Examiner, Art Unit 3775